Title: From Thomas Jefferson to Peter Carr, 12 April 1798
From: Jefferson, Thomas
To: Carr, Peter


          
            Th:J. To P. Carr.
            Philadelphia Apr. 12. 98.
          
          As the instructions to our envoys & their communications have excited a great deal of curiosity, I inclose you a copy. you will percieve that they have been assailed by swindlers whether with or without the participation of Taleyrand is not very apparent. the known corruption of his character renders it very possible he may have intended to share largely  in the 50,000 £. demanded. but that the Directory knew any thing of it is neither proved nor probable. on the contrary, when the Portuguese ambassador yeilded to like attempts of swindlers, the conduct of the Directory in imprisoning him for an attempt at corruption, as well as their general conduct really magnanimous places them above suspicion. it is pretty evident that mr A’s speech is in truth the only obstacle to negociation. that humiliating disavowals of that are demanded as a preliminary, or as a commutation for that a heavy sum of money, about a million sterling. this obstacle removed, they seem not to object to an arrangement of all differences and even to settle & acknolege themselves debtors for spoliations. nor does it seem that negociation is at an end, as the P’s message says, but that it is in it’s commencement only. the instructions comply with the wishes expressed in debate in the May session to place France on as good a footing as England, & not to make a sine qua non of the indemnification for spoliations. but they declare the war in which France is engaged is not a defensive one, they reject the naturalization of French ships, that is to say the exchange of naturalization which France had formerly proposed to us, & which would lay open to us the unrestrained trade of her West Indies & all her other possessions, they declare the 10th. article of the British treaty, against sequestering debts, money in the funds bank stock &c to be founded in morality & therefore of perpetual obligation, & some other heterodoxies.
          You will have seen in the newspapers some resolutions proposed by mr Sprigg, the first of which was that it is inexpedient under existing circumstances to resort to war with France. whether this could have been carried before is doubtful. but since it is known that a sum of money has been demanded, it is thought that this resolution, were it now to be passed, would imply a willingness to avoid war even by purchasing peace. it is therefore postponed. the peace party will agree to all reasonable measures of internal defence, but oppose all external preparations. tho’ it is evident that these communications do not present one motive the more for going to war, yet it may be doubted whether we are now strong enough to keep within the defensive line. it is thought the expences contemplated will render a land tax necessary before we separate. if so, it will lengthen the session. the first impressions from these communications are disagreeable; but their ultimate effect on the public mind will not be favorable to the war party. they may have some effect in the first moment in stopping the movement in the Eastern states, which were on the creen, & were running into town meetings, yet it is believed this will be momentary only, and will be over before their  elections. considerable expectations were formed of changes in the Eastern delegations favorable to the Whig interest. present my best respects to mrs Carr, & accept yourself assurances of affectionate esteem.
        